Citation Nr: 9928712	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  95-19 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected bipolar disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1951 to 
September 1954.  This appeal arises from a September 1994 
rating decision of the Manchester, New Hampshire, regional 
office (RO) which denied an increased evaluation for the 
veteran's service-connected bipolar disorder, evaluated as 50 
percent disabling, and which denied a total disability 
evaluation based upon individual unemployability.  

The Board of Veterans' Appeals (Board) notes that the veteran 
initially indicated that he wished to appear for a personal 
hearing before a member of the Board.  In August 1999, the 
veteran contacted the RO and indicated that he wanted to 
withdraw his request.


FINDINGS OF FACT

1.  The symptoms of the veteran's bipolar disorder are not 
manifested by more than considerable social and industrial 
impairment.

2.  The veteran has not routinely displayed symptoms such as: 
obsessional rituals which interfere with routine activities; 
circumstantial, circumlocutory, or stereotyped speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.

3.  The veteran's single service-connected disability is not 
rated at 60 percent or more.

4.  The veteran's service-connected disability, when 
evaluated in association with his educational attainment and 
occupational experience, does not preclude substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321 and Part 4, including §§ 4.1, 4.2, 4.7, 4.10 (1998), 
4.129, 4.130, 4.132, Diagnostic Code 9206 (as in effect prior 
to November 7, 1996), Diagnostic Code 9432 (as in effect on 
or after November 7, 1996).

2.  The criteria for the assignment of a total disability 
evaluation based upon individual unemployability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was awarded service connection for schizophrenic 
reaction, paranoid type, in December 1954.  A 50 percent 
disability evaluation was assigned.  The rating was 
subsequently reduced.  A 50 percent evaluation was assigned 
in a March 1979 rating action.  This evaluation is protected 
under 38 U.S.C.A. § 110 (West 1991).


In April 1994, the veteran filed a claim for an increased 
evaluation of his service-connected psychiatric disability.  
He subsequently submitted a claim for a total disability 
evaluation based upon individual unemployability in May 1994.  
He indicated that he had become too disabled to work as of 
November 1993.  He reported receiving treatment through the 
Manchester VA Medical Center (VAMC).

Medical records from the Manchester VAMC dated from August 
1993 to May 1994 were associated with the claims folder.  
Those records pertained primarily to the evaluation and 
treatment of various pulmonary problems, coronary artery 
disease status post myocardial infarction, and lung cancer.  
He was admitted to the hospital in November 1993 due to his 
lung cancer and underwent a lobectomy in December 1993.  A 
treatment note dated in May 1994 indicated that the veteran 
suffered from severe chronic obstructive pulmonary disease, 
coronary artery disease with massive myocardial infarction, 
and status post bronchogenic carcinoma of the right lung.  
These disabilities were observed to have disabled the veteran 
from participating in any kind of work.  There were also 
references to his history of paranoid schizophrenia and the 
treatment of the same through use of medications.  The status 
of the disability was not discussed.

A statement from the payroll supervisor of the Internal 
Revenue Service (IRS) was received in August 1994.  The 
supervisor reported that the veteran had been employed as a 
mail clerk from January 1990 to November 1993.  He stated 
that the veteran had been "laid off."  The veteran was 
noted to have worked approximately 40 hours a week. 

The veteran was afforded a VA psychiatric examination in 
August 1994.  He indicated he had had part of his lung 
removed in December 1993.  Since that time, he stated he had 
experienced problems gaining weight.  He said people didn't 
bother him much anymore, but that he preferred to keep to 
himself.  He noted that he used to feel that people were 
after him.  The veteran was tense.  His mood and affect 
seemed flat.  There was some suspiciousness.  He was well 
oriented and showed fair insight and judgment.  There was 
clear evidence of a latent psychotic illness.  The diagnosis 
was schizophrenic disorder, schizoaffective type.  His was 
assigned a 60 on the Global Assessment of Functioning (GAF) 
scale.

By a rating action dated in September 1994, the 50 percent 
disability rating assigned to the veteran's service-connected 
bipolar disorder was continued.  The RO also held a total 
disability evaluation based upon individual unemployability 
was not warranted.  The RO determined that the veteran had 
left the IRS in November 1993 due to the finding of a lesion 
in his right lung.

In March 1995, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  He reported  his last 
"big paying job" was in 1982 when he worked in personnel 
management.  He stated that he suffered a psychiatric 
breakdown at that time.  He said he got a part-time job with 
the IRS in 1985 and worked as a mail clerk until he was laid 
off in 1993.  The veteran testified that he was one of 22 
people who were laid off between May and November of 1993.  
He stated his service-connected psychiatric condition did not 
play a role in his termination.  However, during his 
employment with the IRS, the veteran stated he received 
several verbal and written warnings due his bizarre behavior.  
He felt his actions were barely tolerated.  He noted that he 
had worked the third shift because he was able to spend more 
time alone.  With regard to his educational background, the 
veteran reported that he received a bachelor's degree in 1959 
and was only six credits shy of a master's degree.  He stated 
he had not been looking for employment since he was laid off 
from the IRS because he was afraid of being rejected.  He 
said he spent most of his day either reading, watching 
television, or attending Alcoholic Anonymous (AA) meetings.  
The veteran indicated that he attended AA meeting twice a day 
at different locations, and that he had made a lot of friends 
through AA.  He reported that he had applied for Social 
Security benefits.  He added that his treating psychiatrist 
had told him that he was at least 80 percent disabled.

The hearing officer denied the claim for an increased 
evaluation in June 1995.  He concluded that the 
symptomatology of the veteran's psychiatric condition 
produced considerable social and industrial impairment and 
was therefore consistent with the 50 percent disability 
rating currently in effect.  The 50 percent disability rating 
was also found to be insufficient to a grant a total 
disability evaluation based upon individual unemployability.  
A supplemental statement of the case was mailed to the 
veteran in June 1995.

The veteran was afforded a VA psychiatric examination August 
1996.  In the past two or three weeks, he reported having 
very disturbing dreams about the shock treatment he received 
in service.  He said he slept very poorly and was quite 
depressed.  He also endorsed a poor appetite.  He stated that 
his paranoid ideation had decreased, and that his religious 
delusions of grandeur were non-existent.  The veteran 
reported having constant sexual fantasies.  He said his 
friends at AA had told him that he isolated himself too much.  
He denied any real socializing outside of his AA meetings.

On mental status examination, the veteran appeared as a 
rather unkempt, emaciated man who had a severe cough.  His 
behavior was relaxed.  His speech was normal.  However, his 
mood was empty and depressed.  His affect was very flat.  
There were no indications of depersonalizations or 
derealization.  The veteran's thought process was goal-
directed.  With the exception of the sexual content of his 
fantasies, there were no preoccupations or obsessions.  He 
showed good long-term and short-term memory.  Judgment and 
level of abstraction and insight were all within normal 
limits.  He was oriented to time, place, and person.  The 
diagnosis was mixed bipolar disorder, moderate.  His GAF was 
50.  

In conjunction with his psychiatric examination, the veteran 
was afforded a VA social and industrial survey in September 
1996.  He arrived for the examination on time.  He was 
casually and neatly dressed.  His hygiene appeared good.  He 
gave a recent history of bad health that included three 
cardiac arrests in 1993 and daily use of an inhaler.  The 
veteran reported working for the IRS from 1991 to 1993.  He 
indicated he stopped working for the IRS in 1993 after being 
hospitalized with a growth in his lung.  He said he had been 
married and divorced twice, and that he had not been involved 
in any serious inter-personal relationship since 1991.  
However, he stated that he maintained a close relationship 
with his children.  He also reported living with a young 
couple and their baby.  The veteran regarded AA as his 
"salvation."  In that regard, he reported having a close 
relationship with his sponsor, and that he had many friends 
through AA.  He did, however, express some regret over his 
decreased social involvement over the past few years.  

Based on what the veteran reported, the examiner determined 
that the veteran's family, economic, and community adjustment 
were all quite adequate.  His inability to work since 1993, 
because of medical problems, was found to have affected his 
mood, social involvement, and financial well-being in some 
degree.  It was noted that the veteran continued to have 
strong family and social support.

The Social Security Administration (SSA) forwarded copies of 
the veteran's application for Social Security disability 
benefits.  Dated in 1994, the application contained numerous 
references to the disabling nature of his lung condition.  He 
made no mention of his psychiatric condition.  Medical 
records from the Manchester VAMC dated from November 1993 to 
August 1994 were included with the application.  Those 
records pertained primarily to the treatment of the veteran's 
lung condition.  However, a November 1993 consultation report 
did indicate that he was experiencing increased anxiety.  The 
disposition of the veteran's claim for Social Security 
disability benefits was not included among the aforementioned 
records.

Medical records from the Manchester VAMC dated from August 
1994 to March 1998 show that the veteran received routine 
evaluations and treatment for, but not limited to, his 
bipolar disorder.  Significantly, a July 1995 treatment note 
indicated that the veteran reported he was feeling good, and 
that his Prozac had been helping.  He said he was eating 
fairly well and sleeping better.  However, by September 1995, 
he reported that he felt as if he were sleeping too much.  He 
stated he was having "weird dreams" about wars, fighting, 
and sex.  He denied hallucinations but said he would hear a 
buzzer when he was in bed.  He also reported feeling suicidal 
but with no intent.  The diagnosis was increased depression 
secondary to loneliness and disability.  Similar findings 
were reported in February and December 1996.  

In April 1999, the veteran was afforded another VA 
psychiatric examination.  He stated that he was becoming more 
isolated.  He reported suicidal thoughts and feeling 
depressed, but that he also had his "highs."  He said he 
lived alone and did not work.  However, he indicated that he 
attended AA meeting every morning.  The veteran appeared 
unkempt and looking older than his stated age.  His behavior 
was tense.  His speech was slow, hesitant, and monotonous.  
Mood seemed empty and depressed.  Affect was flat.  There 
were no indications of depersonalization, derealization, 
delusions, preoccupations, obsessions, hallucinations, or 
illusions.   The veteran's thought process was goal directed.  
He endorsed suicidal ideation but denied homicidal ideation.  
He was oriented times four.  Short term and long term memory 
were commensurate with age as was concentration.  The 
diagnosis was mixed bipolar I disorder.  The examiner noted 
that the veteran appeared to be very similar to how he was at 
his last VA examination.  His continued treatment through the 
VA and use of Lithium were observed to be working "quite 
well for him."  As he appeared to be doing better, the 
examiner stated the veteran's GAF score was 55.

Additional medical records from the Manchester VAMC dated 
from June 1998 to April 1999 were associated with the claims 
folder.  Those records reflect the veteran's treatment for 
various lung problems, his involvement in a smoking cessation 
program, and his continued evaluation for bipolar disorder.  
A July 1998 treatment note indicated that the veteran was in 
a cheerful mood, and that his general appearance appeared to 
have improved.  He stated that he was eating better because 
the woman who was living with him was a good cook.  He said 
he met the woman through AA.  He denied suicidal or homicidal 
ideation.  There were no signs of psychotic decompensation.  

In November 1998, the veteran proudly announced that he had 
not smoked for three weeks.  He said he felt better and was 
coughing less.  He said he continued to sleep poorly.  
However, he acknowledged mixing up his night and day due to 
watching television past midnight.  The examiner observed 
that the veteran was loquacious, and that he loved to recall 
the funny things that happened in his earlier life.  

By a rating action dated in April 1999, the 50 percent 
disability rating assigned to the veteran's bipolar disorder 
was continued.  The RO observed the criteria for evaluating 
mental disorders had been revised during pendency of his 
appeal.  In that regard, the RO found that the evidence of 
record did not show that a 70 percent disability evaluation 
was warranted under the old or new rating criteria.  A 
supplemental statement of the case mailed to the veteran in 
April 1999, which contained citations to both rating 
criteria.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim for an increased evaluation and a total 
disability evaluation based upon individual unemployability 
as required by 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is one that is plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  In the context of a claim for an increased 
evaluation of a condition adjudicated service connected, an 
assertion by a claimant that the condition has worsened is 
sufficient to state a plausible, well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  A 
similar analysis would apply to claims for total disability 
evaluation based upon individual unemployability.  The 
appellant in the instant case has stated well-grounded 
claims.  

The Board is also satisfied that all relevant facts have been 
properly developed.  Post-service medical records have been 
associated with the veteran's claims file and several VA 
examinations have been performed.  The Board finds the 
examinations were adequate concerning the issues at hand, and 
that there is no indication that there are other relevant 
records available that would support the veteran's claims.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

A.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems, 
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the old and new criteria for evaluating bipolar 
disorder. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.  
Accordingly, the version most favorable to the appellant will 
be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment; that 
is, impairment of earning capacity.  38 C.F.R. § 4.129 (as in 
effect prior to November 7, 1996).  The severity of 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful employment and decrease in work efficiency.  The VA 
could not under evaluate the emotionally sick veteran with a 
good work record, nor could it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  
38 C.F.R. § 4.132 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(as in effect on November 7, 1996).

The veteran is currently assigned a 50 percent disability 
rating for bipolar disorder.  The now superceded regulation 
governing the rating of mental disorders, 38 C.F.R. § 4.132, 
provided that where a bipolar disorder was manifested by 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability, a 100 percent disability 
evaluation was warranted.  Where there was lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability, a 70 percent evaluation was 
warranted.  A 50 percent rating contemplated considerable 
social and industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9206 (as in effect prior to November 7, 
1996).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 

personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.                                                             
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.                                             
50

38 C.F.R. Part 4, Diagnostic Codes 9201-9440 (1998).

Upon review of the claims file, the Board finds that an 
evaluation in excess of 50 percent is not warranted under the 
"old" or "new" rating criteria.  Again, a 70 percent 
evaluation under the old criteria was assignable when the 
bipolar disorder caused severe impairment of social and 
industrial adaptability.  The veteran's poor employment 
history must therefore be viewed in its entirety.  The record 
clearly indicates that the veteran has not worked since 1993.  
In this regard, there is substantial evidence showing that 
the veteran left his employment with the IRS in 1993 due to 
his diagnosis and subsequent treatment of lung cancer.  His 
continued unemployment has been, at the very least, a result 
of his continued health problems related to his lung disease, 
status post lobectomy, and status post coronary artery 
disease with massive myocardial infarction.  The May 1994 
report from the Manchester VAMC indicated that the veteran's 
unemployment was a consequence of the aforementioned non-
service-connected disabilities.  A similar finding was made 
in the report of his September 1996 social and industrial 
survey.  Moreover, his application for Social Security 
disability benefits was based on his pulmonary disability.  
There is no indication that the veteran's service-connected 
psychiatric bipolar disorder has severely affected his 
ability to work.

With regard to social impairment, the veteran has 
demonstrated that he currently maintains a long-standing 
personal relationship with his family.  The report of the 
September 1996 VA social and industrial survey indicated that 
the veteran had a close relationship with his children.  
Moreover, there are numerous references to the veteran having 
friends through AA and to his living with roommates.  While 
he reports behavior that isolates him from any other social 
interaction, the Board finds that the evidence supports a 
finding of considerable, but no greater, social impairment.  
In other words, the requirements for a 70 percent disability 
rating under the "old" rating criteria have not been met.

Moreover, viewing the veteran's disability picture under the 
"new" criteria, the Board is also unable to find that a 
rating in excess of 50 percent is warranted.  The Board 
concedes that the veteran has a recent history of suicidal 
ideation and what appears to be a neglect of his personal 
appearance.  Nevertheless, the veteran has not routinely 
displayed symptoms of obsessional rituals which interfere 
with routine activities, circumstantial or circumlocutory 
speech, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial 
disorientation, difficulty in adapting to stressful 
circumstances, or an inability to establish and maintain 
effective relationships.  In other words, most of the 
symptoms required to evaluate the veteran's bipolar disorder 
as 70 percent disabling are not present.  The preponderance 
of the evidence is against entitlement to a disability rating 
in excess of 50 percent for the veteran's bipolar disorder.

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his symptoms and 
belief in the merits of his claims, he is not competent to 
offer a medical opinion as to the severity of his service-
connected condition.

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
bipolar disorder does not result in marked interference with 
employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.

Finally, as previously noted, the Court has held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply.  See Karnas v. Derwinski.  As 
indicated above, a 70 percent evaluation for the veteran's 
bipolar disorder is not warranted under either criteria.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.

B.  Total Rating

The veteran has claimed that he is entitled to a total 
disability evaluation, based on individual unemployability 
due to his service-connected bipolar disorder.

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (1998).  In this case, the basic 
schedular criteria set forth in 38 C.F.R. § 4.16(a) (1998) 
have not been met.

By virtue of this decision, the 50 percent disability rating 
assigned to the veteran's service-connected bipolar disorder 
has been continued.  The veteran is not service-connected for 
any other disability.  However, the Board must consider 38 
C.F.R. 
§ 4.16(b), permitting such rating on an extraschedular basis.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  For a veteran to prevail on a claim 
based upon unemployability, it is necessary that the record 
reflect some factor which places his case in a different 
category than other veterans with equal rating of disability.  
Id.  Furthermore, the question is whether the veteran is 
capable of performing physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

A review of the record reveals that the veteran has a college 
education.  He is also only six credits short of receiving a 
Master's degree.  Further, there is no probative evidence in 
the record to suggest that he is incapable of performing his 
previous work as a mail clerk, or other forms of similar 
work, due solely to the established service-connected 
condition.  As referenced above, recent medical records show 
the bipolar disorder is well controlled with outpatient 
therapy and medication, and no psychotic symptoms were 
evident at the last VA examination.  There have been no 
recent efforts to find employment, and psychiatric symptoms 
do not appear to be of a severity to prevent him from holding 
a job.  The veteran has testified that he has not sought 
employment since he was laid off in 1993, and that he has not 
done so because of a fear of being rejected.  While his 
service-connected disability may limit him from some forms of 
work, there is no evidence to suggest that it prevents all 
substantially gainful employment for which he is qualified by 
reason of his education and work experience.  The veteran 
does not meet the extraschedular requirement for individual 
unemployability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991).  
Accordingly, entitlement to a total rating based on 
individual unemployability is denied.  In making this 
determination, the Board has considered the veteran's hearing 
testimony.  While his testimony is considered credible 
insofar as he expressed his belief in the merits of his 
claim, he is not competent to present a medical opinion 
concerning the severity of his service-connected disorder.


ORDER

Entitlement to an increased evaluation for service-connected 
bipolar disorder is denied.

Entitlement to a total disability evaluation based upon 
individual unemployability is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

